PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Mogna, al.						:
Application No.  16/544,504				:	ON PETITION
Filed: August 19, 2019					:
Attorney Docket No. PROB.002.C1			:
		
This is a decision on the “Petition under 37 CFR 1.182 to Remove Applicant”, filed on June 3, 2021.  

The petition is dismissed as unnecessary.

The subject application was filed on August 19, 2019, and, in an Application Data Sheet presented on filing, designated Probiotical S.p.A. as the applicant for the application under 37 CFR 1.46 as an assignee. A Filing Receipt was issued on August 29, 2019, memorializing the same. On November 12, 2019, applicant filed a substitute statement under 37 CFR 1.64, filed on behalf of joint inventor Giovanni Mogna executed by Vera Mogna in her capacity as “Assignee” for Giovanno Mogna who is deceased. On November 18, 2019, applicant filed a substitute statement under 37 CFR 1.64, filed on behalf of joint inventor Giovanni Mogna executed by Vera Mogna in her capacity as “Legal Representative” for Giovanno Mogna who is deceased. On June 3, 2021, a Corrected Filing Receipt was mailed reflecting that the applicant under 37 CFR 1.46 had been changed to Probiotical S.p.A and Verga Mogna.  By the instant petition, petitioner requests that the applicant be changed to Probiotical S.p.A and states:

This Petition is being submitted pursuant to 37 C.F.R 1.182 as a question not specifically provided for elsewhere in the regulations.

Applicant hereby requests the removal of Vera Mogna as a listed Applicant for the above-captioned application. Vera Mogna was improperly named. The error in naming Vera Mogna appears to stem from the Substitute Statement In Lieu Of An Oath Or Declaration signed by Vera Mogna and filed on November 18, 2019.

Giovanni Mogna assigned all right, title, and interest to Applicant, Probiotical S.p.A., in the parent application and all future continuations, including the present application by way of the assignment in favor of Anidral S.r.l., executed July 31, 2008 and recorded on September 3, 2008 at Reel/Frame 021474/0884. Anidral S.r.l. underwent a name change to Probiotical S.p.A., the details of which were recorded on November 22, 2011 at Reel/Frame 027268/0088.

Inventor Giovanni Mogna is now deceased, and Vera Mogna executed the Substitute Statement in her capacity as his legal representative and a legal representative of Applicant, Probiotical S.p.A.. Accordingly, Applicant respectfully requests the removal of Vera Mogna as a named Applicant in the above-captioned patent application.

Excerpt taken from “Petition under 37 CFR 1.182 to Remove Applicant”, filed on June 3, 2021, pgs. 1-2.

Consideration of the substitute statement under 37 CFR 1.64 filed on November 18, 2019, that resulted in the change to the applicant data reveals that the substitute statement under 37 CFR 1.64 was not compliant with 37 CFR 1.64(a)(4). The substitute statement under 37CFR 1.64 should not have been acted upon, accordingly. A Corrected Filing Receipt was mailed on June 22, 2021, reflecting the applicant as Probiotical S.p.A. Accordingly, the instant petition is dismissed as unnecessary.

Applicant is reminded that a proper substitute statement under 37 CFR 1.64 is not of record for inventor Giovanno Mogna and that such must be filed prior to the payment of the issue fee. 

Questions regarding the substitute statement may directed to either the Office of Patent Application Processing at (571) 272-4000 or to the Office of Data Management at (571) 272-4200. Questions specific to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET